      Case 1:21-cv-00079-SPW-TJC Document 1 Filed 07/12/21 Page 1 of 3



Randall G. Nelson
NELSON LAW FIRM, P.C.
2619 St. Johns Avenue, Suite E
Billings, MT 59102
(406) 867-7000
(406) 867-0252 Fax
rgnelson@nelsonlawmontana.com
       Attorneys for United Financial Casualty
       Company and The Progressive Corporation



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

YELLOWSTONE RENTAL             )                     CV-21-79-BLG-SPW-TJC
                                          Cause No. ______________________
PROPERTIES, LLC,               )
                               )
               Plaintiff,      )          UNITED FINANCIAL CASUALTY
                               )          COMPANY AND THE
     vs.                       )          PROGRESSIVE CORPORATION’S
                               )          NOTICE OF REMOVAL
UNITED FINANCIAL CASUALTY )
COMPANY, THE PROGRESSIVE )
CORPORATION, BRYAN             )
MCCLEAN, and MCCLEAN           )
FAMILY INVESTMENTS dba         )
MCCLEAN FAMILY INSURANCE )
AGENCY,                        )
                               )
               Defendants.     )
_______________________________)

      Defendants, United Financial Casualty Company (“UFCC”) and The

Progressive Corporation (“Progressive”), by and through their attorneys, Nelson

Law Firm, P.C., as Defendants in Yellowstone Rental Properties, LLC, vs. United
      Case 1:21-cv-00079-SPW-TJC Document 1 Filed 07/12/21 Page 2 of 3



Financial Casualty Company, The Progressive Corporation, Bryan McClean, and

McClean Family Investments dba McClean Family Insurance Agency, Cause No.

DV 21-0150 in the Thirteenth Montana Judicial District Court, Yellowstone

County, hereby petitions for removal of the above-described cause of action to this

Court and respectfully shows as follows:

      1.     The citizenship of the parties is diverse in that UFCC is an Ohio

domiciliary, and is owned by Drive Insurance Holdings Inc. Drive Insurance

Holdings Inc. (formerly called Progressive Agency Holdings Inc.) is a domiciliary

of the state of Delaware, and is owned by The Progressive Corporation. The

Progressive Corporation is a citizen of the state of Ohio. It is a publicly traded

holding company. UFCC has been at all times pertinent to this litigation a citizen

of the state of Ohio. Plaintiff, Yellowstone Rental Properties, LLC, is a Montana

limited liability company in good standing, with its principal office in Billings,

Montana. The amount in controversy, as claimed by Plaintiff, exceeds the

jurisdictional amount. This Court therefore has original jurisdiction of the above-

entitled action pursuant to 28 U.S.C. § 1332.

      2.     The amount in controversy is in excess of $75,000.

      3.     The above-entitled cause of action is therefore proper for removal to

this Court pursuant to 28 U.S.C. § 1441(a).

                                           2
      Case 1:21-cv-00079-SPW-TJC Document 1 Filed 07/12/21 Page 3 of 3



      4.    Progressive was served on June 17, 2021. Pursuant to Rule 12, Mont.

R. Civ. P., Progressive has 21 days to appear, answer, or plead. Removal is

therefore timely and proper pursuant to 28 U.S.C. § 1446(b).

      5.    Copies of all process, pleadings, and orders served upon Progressive

in the above-entitled action are attached hereto and incorporated by reference

herein as Exhibit A, as required by 28 U.S.C. § 1446(a).

      Dated this 12th day of July, 2021.


                                           /s/ Randall G. Nelson
                                           Randall G. Nelson
                                           NELSON LAW FIRM, P.C.
                                           ATTORNEYS FOR UNITED
                                           FINANCIAL CASUALTY
                                           COMPANY AND THE
                                           PROGRESSIVE CORPORATION




                                           3
